Citation Nr: 0331622	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law and applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C.A. § 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

In the present case, the veteran's representative has 
requested that she be afforded a comprehensive VA psychiatric 
examination to determine the current level of severity of her 
psychiatric disability.  The Board finds that such an 
examination would be helpful.  In this regard, the Board 
observes that the most recent VA examination was performed in 
April 2001.  In addition, the record does not contain VA 
treatment records for the past two years.  The Board also 
observes that the VA examination and the VA clinical reports 
associated with the record contain disparate Global 
Assessment of Functioning (GAF) scores.  For these reasons, 
the Board concludes that a remand is necessary in order to 
ensure compliance with the duty to assist pursuant to the 
VCAA.

This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
her claim and inform her whether she or 
VA bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should obtain all relevant 
private and VA treatment records not 
previously associated with the claims 
file.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
ascertain the level of functional 
impairment attributable to her service-
connected psychiatric disability.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail.  The examiner should 
specifically comment upon the various GAF 
scores that have been assigned to the 
veteran.  All opinions should be 
supported by complete medical rationales 
and should identify the relevant facts 
relied upon.

5.  Then, the RO should readjudicate the 
issue on appeal.  The RO should remain 
cognizant of the potential for staged 
ratings.  If the benefit sought on appeal 
is not granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claim for 
benefits, a summary of the evidence 
pertinent to the issue on appeal, and the 
applicable law and regulations.  After 
the appropriate period of time in which 
to respond has been provided, the case 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




